Citation Nr: 1421374	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  00-05 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a staged initial evaluation in excess of 20 percent for cervical spondylosis, from August 3, 2010.

2. Entitlement to an initial evaluation in excess of 10 percent for headaches.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979.  Records indicate periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) between December 1979 and April 2001.  With the exception of dates in 1997, available service personnel records do not identify the exact dates of ACDUTRA and INACDUTRA during the period from December 1979 to April 2001. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for cervical spondylosis, as a result of an in-service head injury, and assigned a 10 percent initial rating from April 8, 1999, and a 20 percent staged initial rating from August 3, 2010.   

In a July 2011 notice of disagreement (NOD), the Veteran clearly voiced disagreement with the assignment of the staged initial rating of 20 percent for cervical spondylosis.  In August 2011 correspondence, the Veteran stated that he wanted an increased evaluation for his service-connected cervical spine disability, since it had increased in severity.  A November 2011 statement of the case (SOC) addressed the issue of entitlement to an evaluation in excess of 20 percent for cervical spondylosis.  In a November 2011 VA Form 9, the Veteran stated that he wished to appeal the issues on the statement of the case, i.e., entitlement to an initial evaluation in excess of 20 percent for cervical spondylosis, from August 3, 2010. As the Veteran has at no time voiced disagreement with the 10 percent initial evaluation effective April 8, 1999 through August 2, 2010, the Board does not have jurisdiction over the issue of whether the Veteran is entitled to an initial evaluation in excess of 10 percent for cervical spondylosis, from April 8, 1999 through August 2, 2010. 

The July 2011 rating decision also granted entitlement to service connection for tension headaches and assigned a noncompensable evaluation, effective April 8, 1999.  The Veteran indicated disagreement with the noncompensable initial rating, and in a November 2011 Decision Review Officer decision, an initial rating of 10 percent was assigned, effective April 8. 1999.  An SOC was issued in June 2012.  In the February 2013 remand, the Board determined that the appeal of that issue had not been perfected; however, upon further review of the record, the Board now finds that the Veteran filed a timely substantive appeal for that issue.  Therefore, the Board has added the issue of entitlement to an initial evaluation in excess of 10 percent for headaches to the appeal as indicated on the title page.

The issue of entitlement to an initial evaluation in excess of 10 percent for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Cervical spine spondylosis is manifested by forward flexion to not less than 25 degrees without ankylosis or intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for cervical spine spondylosis from August 3, 2010 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5299-5239 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case was remanded by the Board in February 2013 so that a copy of the June 5, 2012 VA examination could be associated with the claims file, which the record reflects was accomplished.  Therefore, the Board determines that the AOJ substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claim. See Stegall v. West, 11 Vet. App. 268, 271 (1998).
I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the Veteran is appealing a staged initial rating assignment for his cervical spine disability.  As such, additional VCAA notice under § 5103(a) is not required.  38 C.F.R. § 3.159(b)(3) (2013).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher rating at any stage of the appeal period and citing the applicable statutes and regulations.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, Social Security Administration records, and the reports of August 2010, September 2011, and June 2012 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran. Clinical findings relevant to the rating criteria were reported.  The Board notes that the September 2011 VA examination report does not indicate review of the claims file, however, the report reflects that the examiner considered reported medical history that is consistent with the medical history outlined in the claims file.  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4). 

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's cervical spondylosis has been assigned a 20 percent rating, effective August 3, 2010 pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5239 (2013).  Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after a hyphen.  The Veteran contends that his functional impairment is greater than contemplated by the assigned ratings and that higher ratings are warranted throughout the appeal period.

Diagnostic Code 5239 applies to spondylolisthesis or segmental instability under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  As pertinent to the cervical spine, under the General Formula, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires unfavorable ankylosis of the entire cervical spine.
 
A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2013).

Intervertebral disc syndrome (Diagnostic Code 5243) may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as discussed below, the Veteran does not have intervertebral disc syndrome in the cervical spine.   Thus, consideration of a higher rating under this Formula is not warranted. 

Relevant evidence includes the reports of August 2010, September 2011, and June 2012 VA examinations.  Treatment notes do not supply evidence inconsistent with the findings at these examinations or that suggests a greater severity of symptoms. 
 
At the August 3, 2010 VA examination, the Veteran reported having decreased grip strength, but not fatigue or lack of endurance.   His gait was normal, and he was able to stand straight and dress and undress without assistance.  Range of motion of the cervical spine was flexion to 45 degrees, decreased to 20 degrees with repetition.  The examiner stated that there were cervical degenerative changes without evidence of radiculopathy.  . 

The September 2011 VA examination report shows subjective complaints of severe throbbing pain in the lower region of the neck that limited the Veteran's ability to think, concentrate, and twist and turn his head, and made bending and lifting.  Range of motion testing revealed 40 degrees flexion with pain at 30 degrees. Repetition limited flexion to 30 degrees.  The examiner stated that factors contributing to an additional loss of function with repetition were weakened movement, excess fatigability, incoordination, and pain.  There were no signs of radiculopathy and no intervertebral disc syndrome.  

At the June 2012 VA examination, the Veteran denied having flare-ups.  Range of motion was to 30 degrees flexion without objective evidence of painful motion or additional loss of function with repetition.  There were no signs of radiculopathy.  X-rays showed mild arthritic changes. 

In light of the above, the Board determines that a rating in excess of 20 percent is not warranted for the Veteran's cervical spondylosis from August 3, 2010.  A rating in excess of 20 percent requires forward flexion limited to 15 degrees or less and even with consideration of pain, fatigue, lack of endurance, and incoordination, the Veteran's forward flexion was not limited to 15 degrees.  Repetitive motion also did not limit movement to 15 degrees flexion.  There was no ankylosis. Consequently, an initial rating in excess of 20 percent is not warranted from August 3, 2010 forward is not supported by the competent medical evidence.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the evidence does not establish that the Veteran has intervertebral disc syndrome or neurological symptoms associated with his cervical spine disability.  Further, while a September 2011 VA examination report shows that the Veteran does have a surgical scar of the neck, the scar is not painful, unstable, elevated, depressed, adherent to the underlying tissue, or missing underlying soft tissue.  The scar does not cause distortion, asymmetry of facial features, or tissue loss.  Moreover, the record shows that the Veteran underwent an excision of lipoma on his neck in September 2000 which appears to be the source of the scar and unrelated to the service-connected cervical spine disability.  As such, the Board determines that there is not additional disability to warrant higher or separate ratings under other diagnostic codes.   

The Veteran asserts that his cervical spine symptoms have been more severe throughout the appeal period than contemplated by the assigned ratings.  Particularly, his attorney argued in April 2012 that the findings at VA examination support a 40 percent rating, although no reasoning for that assertion was provided.  Under certain circumstances, lay statements may serve to support a claim by suggesting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to speak to certain symptoms of his disability, such as pain; however, the functional loss caused by those symptoms is ascertained by objective clinical testing by a medical professional.  The appropriate rating to be assigned is determined by application of the clinical findings to the appropriate rating criteria.  This requires medical expertise and technical knowledge that the Veteran has not been shown to possess.  The clinical findings in this case do not support the Veteran's claim of increased disability beyond the rating assigned.  Accordingly, an initial rating in excess of 20 percent for the cervical spine from August 3, 2010 is denied.

Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's cervical spine disability manifests in pain, loss of range of motion, and difficulty with turning his head, bending, and lifting.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The General Formula for Rating Diseases and Injuries of the Spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in range of motion, physical activity, and sitting for long periods. In short, there is nothing exceptional or unusual about the Veteran's cervical spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  While the Veteran is not working, the evidence of record does not suggest, that his cervical spine disability has resulted in any hospitalizations.  Moreover, while the Veteran cites his cervical spine symptoms as a reason for his unemployment, he has several disabilities which together contribute to his not working.  The Board finds, therefore, that the Veteran's cervical spine disability does not alone result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.    The present increased rating claim differs, however.  A formal claim for TDIU was considered and denied by the RO in a March 2010 rating decision, and the Veteran did not file an appeal of that decision.  Nothing in Rice suggests that the Veteran's disagreement with a decision on an increased rating claim must be read to also include a disagreement with a prior denial of TDIU.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.
ORDER

Entitlement to an initial rating in excess of 20 percent from August 3, 2010 forward for cervical spine spondylosis is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

With respect to the Veteran's headache initial rating, the Board determines that a remand is necessary.  The Board observes that the most recent VA examination for headaches was performed in September 2011 and that subsequent development consisted only of obtaining VA treatment notes dated to June 2012.  Therefore, the Board determines that another VA examination to assess the current nature and severity of the Veteran's headaches is warranted. 

In addition, the most recent VA treatment record relevant to headaches is dated in June 2012.  Treatment notes dated through December 2012 are indicated to be just related to the Veteran's shoulder disabilities.  As the record shows that the Veteran receives regular treatment at the St. Louis VA Medical Center (VAMC), the Board finds that all treatment notes dated from June 2012 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records for the Veteran from the St. Louis VAMC and any associated outpatient clinics dated from June 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of his headaches.  The claims file must be made available for review, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary to ascertain functional impairment must be performed.  All pertinent symptomatology and findings should be reported in detail.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of his claim. See 38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the above action, and any other development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


